                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

BRENDA WARD                              §
(BOP Register No. 49221-177),            §
                                         §
             Petitioner,                 §
                                         §
V.                                       §          No. 3:19-CV-0770-D
                                         §
BUREAU OF PRISONS,                       §
                                         §
             Respondent.                 §

                                      ORDER

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The undersigned district judge

reviewed the proposed findings, conclusions, and recommendation for plain error.

Finding none, the court adopts the findings, conclusions, and recommendation of the

United States Magistrate Judge.

      SO ORDERED.

      April 30, 2019.



                                       _________________________________
                                       SIDNEY A. FITZWATER
                                       SENIOR JUDGE
